Citation Nr: 1610263	
Decision Date: 03/15/16    Archive Date: 03/22/16

DOCKET NO.  12-33 601	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUE

Whether new and material evidence has been received to reopen a claim for service connection for posttraumatic stress disorder (PTSD) with depression and anxiety, and if so, whether service connection is warranted.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

S. Spitzer, Associate Counsel

INTRODUCTION

The Veteran served on active duty from October 1963 to October 1965.   

This appeal comes before the Board of Veterans' Appeals (Board) from a November 2010 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO).  

The Board notes that, regardless of the determination reached by the RO in November 2010 with respect to whether new and material evidence has been received to reopen the claim, the Board must find new and material evidence in order to establish its jurisdiction to review the merits of the previously denied claim.  See Barnett v. Brown, 83 F. 3d 1380 (Fed. Cir. 1996); Jackson v. Principi, 265 F. 3d 1366 (Fed. Cir. 2001).

In February 2016, the Veteran testified at a Central Office hearing before the undersigned Veterans Law Judge (VLJ).  A transcript of the hearing is of record.  At the hearing, the Veteran submitted additional evidence and waived RO consideration of that evidence.  38 C.F.R. § 20.1304 (2015). 

The issue of service connection for PTSD with depression and anxiety on the merits is addressed in the REMAND portion of the decision below and is REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1. A September 2004 rating decision that denied service connection for PTSD was not appealed and no new and material evidence was submitted during the appeal period; the decision is final.

2. Some of the evidence received since that prior denial relates to an unestablished fact necessary to substantiate the claim.

CONCLUSION OF LAW

New and material evidence has been submitted, and the claim for service connection for PTSD with depression and anxiety is reopened.  38 U.S.C.A. § 5108; 38 C.F.R.        § 3.156 (2015).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Veteran's claim seeking service connection for PTSD was previously denied in a September 2004 rating decision.  

Generally, if a claim of entitlement to service connection has been previously denied and that decision has become final, the claim can be reopened and reconsidered only if new and material evidence is presented with respect to         that claim.  38 U.S.C.A. § 5108.

New evidence is defined as existing evidence not previously submitted to agency decisionmakers.  Material evidence means evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence previously of record, and must raise a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156(a).  The threshold to reopen a claim is low.  Shade v. Shinseki, 24 Vet. App. 110, 118 (2010).

The evidence considered at the time of the September 2004 rating decision consisted of the Veteran's service treatment records, service personnel records, and post-service VA treatment records.  The claim was denied because the RO determined that the Veteran's PTSD neither occurred nor was caused by service.  

The evidence received since that time includes the Veteran's testimony, a buddy statement, and additional VA treatment records.  This evidence contains the assertion that in 1965, while serving in a transportation unit at Ft. Shafter in Hawaii the Veteran processed the bodies and effects of soldiers killed in Vietnam.  The Veteran testified that he experiences nightmares as a result of those duties, and a VA psychiatrist diagnosed PTSD in November 2010 based on his reports.  Such evidence is presumed credible solely for the purposes of determining whether to reopen a claim.  Justus v. Principi, 3 Vet. App. 510, 513 (1992).

Accordingly, as such evidence relates to an unestablished fact necessary to substantiate the claim, it is new and material, and the claim for service connection for PTSD is reopened.  


ORDER

The claim for service connection for PTSD with depression and anxiety is reopened, and to this extent only the appeal is granted.


REMAND

Although the Board has reopened the claim for service connection for PTSD, that does not end the inquiry.  Rather, consideration of the claim on the merits is required.  The Board finds that additional development is necessary prior to adjudication of the claim.

Given the Veteran's testimony and his service personnel records which reflect service at Ft. Shafter in 1965, an attempt should be made to verify the Veteran's stressor of processing the bodies and effects of casualties while serving in a transportation unit.  If the stressor is verified, a VA PTSD examination should be scheduled.



Relevant ongoing medical records should also be requested.  38 U.S.C.A. § 5103A(c) (West 2014); see also Bell v. Derwinski, 2 Vet. App. 611 (1992) (VA medical records are in constructive possession of the agency, and must be obtained if the material could be determinative of the claim).

Accordingly, the case is REMANDED for the following actions:

1. Obtain VA treatment records dating from November 2010 to the present.  If the requested records are unavailable, the claims file should be annotated as such and the Veteran and his representative notified   of such.

2. Attempt to verify through official sources that transportation units at Ft. Shafter processed the   bodies and personal effects of casualties in 1965.  If additional information is required from the Veteran to narrow the time frame to permit a search, such should be requested from the Veteran. 

3. After undertaking any additional development deemed necessary, to include a VA examination if the stressor is verified, the AOJ should readjudicate the claim      on appeal.  If the benefit sought on appeal remains denied, the Veteran and his representative should be furnished a supplemental statement of the case and given the opportunity to respond thereto.  The case should then be returned to the Board for further appellate consideration, if in order.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).


This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




______________________________________________
K. A. BANFIELD
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


